Citation Nr: 0316287	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-08 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a skin rash.  

3.  Entitlement to service connection for a right shoulder 
disorder.  

4.  Entitlement to an increased (compensable) rating for 
patella tendonitis of the left knee.  

5.  Entitlement to an increased (compensable) rating for a 
left shoulder strain.  

6.  Entitlement to an increase (compensable) rating for 
plantar faciitis.  

7.  Entitlement to an increased (compensable) rating for 
status-post reconstruction of the left anterior maxillary 
alveolus with autoglum bone graft.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On March 7, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's medical records from 
the VA Medical Center in Birmingham, Alabama, 
for any treatment for right and left knees 
disorders, right and left shoulders disorders, 
a skin rash, a foot disorder, and dental 
treatment during the period of May 2001 to the 
present.  Please obtain following type of 
records: Notes.

2.  Obtain the veteran's medical records from 
the VA Medical Center in Huntsville, Alabama, 
for any treatment for right and left knees 
disorders, right and left shoulders disorders, 
a skin rash, a foot disorder, and dental 
treatment during the period of May 2001 to the 
present.  Please obtain following type of 
records: Notes.
3.  Ask the veteran to identify the health 
care providers who treated him for complaints 
related to a Workers Compensation claim.  
Obtain records from each health care provider 
the appellant identifies.
4.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:  joints, 
feet, dermatology, and dental.  Send the 
claims folder to the examiners for review.
Based on an examination of the veteran and a 
review of claims file, the examiners are asked 
to answer the following:  

Service Connection - Right Knee
?	Is there current medical evidence of a right 
knee disorder?  
?	If a current right knee disorder is shown, is 
it as likely as not that the veteran's current 
complaints are related to military service?  
?	In the alternative, is it as likely as not 
that a right knee disorder (if shown) is 
related to the veteran's service-connected 
left knee disability?
?	
Service Connection - Skin Rash
?	Is there current medical evidence of a skin 
disorder?  
?	If a current skin disorder is shown, is it as 
likely as not that the veteran's current 
complaints are related to military service?

Service Connection - Right Shoulder
?	Is there current medical evidence of a right 
shoulder disorder?  
?	If a current right shoulder disorder is shown, 
is it as likely as not that the veteran's 
current complaints are related to military 
service?
Increased Rating - Left Knee
?	Identify the nature and extent of the 
veteran's current left knee disability.
?	Report functional range of motion values for 
the left knee, i.e., that motion the veteran 
can achieve without pain.
?	Describe any functional loss due to pain on 
use, weakness, excess fatigability, and/or 
incoordination of the left knee.
?	Indicate the extent of arthritis in the 
veteran's left knee.
?	State whether recurrent subluxation or lateral 
instability is shown and, if shown, the degree 
in terms of slight, moderate, or severe.
?	State whether left knee ankylosis is shown. 

Increased Rating - Left Shoulder Strain

?	Identify the nature and extent of the 
veteran's current left shoulder disability.
?	Report functional range of motion values for 
the left shoulder, i.e. that motion the 
veteran can achieve without pain.
?	Describe any functional loss due to pain on 
use, weakness, excess fatigability, and/or 
incoordination of the left shoulder.
?	State whether there is an impairment of the 
humerus.  If an impairment of the humerus is 
shown, describe whether there is malunion, 
recurrent dislocation, fibrous union, 
nonunion, or loss of the head of the humerus.
?	Describe the impairment of the clavicle or 
scapula, to include malunion, nonunion, or 
dislocation.
?	State whether left shoulder ankylosis is 
shown.
?	
Increased Rating - Plantar Fasciitis
?	Identify the nature and extent of the veteran's 
current foot disability.
?	State whether there is marked pronation, tenderness 
of the plantar surfaces, inward displacement, 
bowing, or spasm of the tendoachillis, deformity, 
swelling, callosities, and whether the symptoms 
would be relieved by built-up shoes or arch 
support. 
?	
Increased Rating - Dental
?	Identify the nature and extent of the veteran's 
current maxillary disability.
?	State whether there has been a loss of maxilla, in 
terms of a percentage.
?	State whether a loss of maxilla, if shown, is 
replaceable by prosthesis.
?	Describe if there is malunion or nonunion of the 
maxilla, in terms of severe displacement, moderate 
displacement, or slight displacement.

5.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





